Citation Nr: 0323143	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1968 
to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, denied 
service connection for post traumatic stress disorder.  The 
rating decision also denied the veteran's attempt to reopen 
his claims for service connection for hearing loss and 
tinnitus.  

In January 2003 the veteran filed an informal claim on the 
issues of:  1) New and material evidence to reopen a claim 
for service connection for the residuals of malaria.  2) New 
and material evidence to reopen a claim for service 
connection for the residuals of a shell fragment wound to the 
right leg and knee.  3) Service connection for chronic 
fatigue syndrome.  4) Service connection for arthritis of all 
major joints.  5) Service connection for chronic obstructive 
pulmonary disease (COPD).  6) Service connection for a "spur 
on right foot." 7)  Service connection for GERD.  These 
issues have not yet been adjudicated by the RO and are not on 
appeal or properly before the Board at this time.  These 
issues are referred to the RO for action deemed appropriate.  

The issue involving entitlement to service connection for 
tinnitus is the subject of a remand that follows the Board's 
decision.   




FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances and conditions of his service.

3.  There is competent medical evidence showing a diagnosis 
of PTSD.  

4.  The stressors relied upon in making the diagnosis of PTSD 
are the same stressors that are confirmed by the evidence of 
record.

5.  The RO denied service connection for bilateral hearing 
loss and tinnitus in May 1996; the veteran was notified of 
this decision in May 1996 but did not file an appeal. 

6.  Evidence establishing that the veteran was subject to 
noise exposure in the form of weapons fire during service and 
providing an opinion as to the etiology of the veteran's 
hearing loss has been received since the May 1996 RO 
decision.  

7.  The evidence received since the May 1996 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
hearing loss and tinnitus.

8.  The evidence of record reveals that the veteran was 
subjected to acoustic trauma in the form of noise exposure 
due to weapons fire during service.  

9.  The medical evidence of record reveals that the veteran 
has a current hearing loss disability within the meaning of 
VA regulations.

10.  A private medical opinion relates the veteran's current 
hearing loss, at least in part, to the acoustic trauma 
experienced by the veteran during service.  


CONCLUSIONS OF LAW

1.  The May 1996 decision of the RO denying service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1995)  

2.  Evidence received since the May 1996 RO decision denying 
service connection for hearing loss and tinnitus is new and 
material, and the veteran's claims for service connection for 
hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1995).

3.  Post traumatic stress disorder (PTSD) was incurred in 
active service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (2002).

4.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated January 
2003.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim and 
of VA's duty to assist in obtaining evidence, thereby meeting 
the notification requirements of the VCAA.  Moreover, the 
disposition of the issues involving entitlement to service 
connection for PTSD and hearing loss is favorable to the 
veteran, and the Board is also ordering additional 
development with respect to the issue of entitlement to 
service connection for tinnitus.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Reopening Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2002).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2002). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the older version of 
the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  Under the prior regulations:  

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

38 C.F.R § 3.156(a) (2002).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claims for service 
connection for hearing loss and tinnitus in December 1998.  
This means that he only needs to meet the older, less 
stringent, criteria to reopen his claim.  Under the less 
stringent criteria, the court has held that new and material 
evidence can be evidence which provides a more complete 
picture of the circumstances.  Hodge v. West, 155 F.3d 1356 
(1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2001).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The evidence of record at the time of the May 1996 RO 
decision which was relevant to the veteran's claims for 
service connection was:  the veteran's service medical 
records, VA medical records dated in July and August 1986.  
The veteran's service medical records reveal do not reveal 
any complaints, or diagnoses, of hearing loss or tinnitus 
during service.  On the veteran's February 1970 separation 
examination report the veteran's hearing was evaluated as 
normal being "15/15" for both whispered voice and spoken 
voice testing.  

VA medical records dated July and August 1986 reveal that the 
veteran complained about a decrease in hearing.  In August 
1986 a VA audiological evaluation of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
45
45
50
LEFT
5
5
50
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

In March 1996 a VA examination of the veteran was conducted.  
While there are numerical audiology results which imply that 
the veteran has hearing loss, the Board cannot tell which 
results go with which frequencies based on the examination 
report.  However, speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 72 
percent in the left ear.

In this case the evidence submitted since the May 1996 RO 
decision includes: a service personnel record and private 
audiology examination report dated July 2000.  The veteran 
submitted a copy of the citation which indicted the 
circumstances under which he was awarded the Bronze Star 
Medal.  The citation indicates that the veteran participated 
in the repair of a fuel pipeline while subject to constant 
harassment from Viet Cong combatants.  This supports the 
veteran's assertion that he was subjected to noise exposure 
in the form of weapons fire during service.  The July 2000 
private audiology report indicates that the veteran's noise 
exposure during service could have contributed to his current 
hearing loss disability.  

The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for 
hearing loss and tinnitus in May 1996.  This evidence is also 
"material" because it bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran had acoustic trauma during service and whether this 
caused his current hearing loss and tinnitus.  The evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.

Based on the applicable law, regulations and court decisions, 
the evidence received since the May 1996 Board decision is 
new and material.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and provides the required evidentiary basis to reopen the 
veteran's claims for service connection for hearing loss and 
tinnitus.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1999).

III.  Service Connection

As noted above, generally, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2002).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).



A.  Post Traumatic Stress Disorder

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

The veteran's service records reveal that he served in 
Vietnam as a petroleum supply specialist.  The veteran was 
awarded the Bronze Star Medal during service.  The citation 
for this award indicates that the veteran was part of a team 
which repaired fuel pipelines which had been damaged by enemy 
activity.  The citation indicates that the veteran worked on 
repairing a fuel pipeline which was "under continuous 
harassment from the Viet Cong.  Often required to wade knee-
deep in fuel."  

VA hospital records dated December 1999 reveal that the 
veteran required treatment.  The diagnosis was PTSD.  The 
medical records indicate the stressors relied upon in making 
the diagnosis of PTSD.  Specifically, the records indicate 
that the veteran was a "gas pipeline maintenance worker  . . 
. exposed to enemy fire and sabotage attempts, saw 
casualties."  The Board notes that the description of the 
stressors relied upon by medical personnel are essentially 
the same as the stressors which are corroborated by the 
veteran's Bronze Star Medal citation.

The evidence supports a grant of service connection for PTSD.  
The veteran has a current medical diagnosis of PTSD and the 
December 1999 VA medical records specifically relate the PTSD 
to the veteran's service.  There is also credible supporting 
evidence that the claimed inservice stressor occurred in the 
form of the award citation provided by the veteran.  As such, 
service connection for post traumatic stress disorder is 
granted.  

B.  Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000). 

The veteran's service medical records reveal do not reveal 
any complaints, or diagnoses, of hearing loss or tinnitus 
during service.  On the veteran's February 1970 separation 
examination report the veteran's hearing was evaluated as 
normal being "15/15" for both whispered voice and spoken 
voice testing.  

VA medical records dated July and August 1986 reveal that the 
veteran complained about a decrease in hearing.  In August 
1986 a VA audiological evaluation of the veteran was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
45
45
50
LEFT
5
5
50
65
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The Board notes that based on the above medical findings the 
veteran does have a current bilateral hearing loss disability 
within the meaning of the applicable VA regulations.  
38 C.F.R. § 3.385 (2000).

In March 1996 a VA examination of the veteran was conducted.  
While there are numerical audiology results which imply that 
the veteran has hearing loss, the Board cannot tell which 
results go with which frequencies based on the examination 
report.  However, speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 72 
percent in the left ear.

A private audiology report dated July 2000 indicates that the 
veteran's noise exposure during service could have 
contributed to his current hearing loss disability.  

The Board concludes that the evidence of record supports a 
grant of service connection for bilateral hearing loss.  The 
evidence shows that the veteran has a current bilateral 
hearing loss disability and that he was subjected to acoustic 
trauma during service.  The opinion related in the July 2000 
private audiology report is not particularly strong.  
However, this opinion does indicate that at least part of the 
veteran's hearing loss is potentially attributable to his 
noise exposure during service.  The Board will resolve any 
doubt in the veteran's favor.  As such, service connection 
for bilateral hearing loss is granted.  


ORDER

New and material evidence has been submitted, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened, and service connection for bilateral hearing 
loss is granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for tinnitus is 
reopened; to this extend the appeal is granted.

Service connection for post traumatic stress disorder is 
granted.  


REMAND

With respect to the veteran's claim for service connection 
for tinnitus, the Board has found that the veteran has 
submitted new and material evidence and reopened his claim on 
this issue.  However, the evidence of record is not entirely 
clear as to whether the veteran currently suffers from 
tinnitus.  As such, another VA examination is necessary.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue remaining on appeal 
without first obtaining all the pertinent evidence that is 
missing by scheduling the veteran for another VA disability 
compensation examination.  To ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim the case is REMANDED to the RO for the following 
development:


1.  The veteran should be scheduled for 
the appropriate VA examination for ears / 
hearing loss/ audiology.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran currently suffers 
from tinnitus.  If the veteran does suffer 
from tinnitus the examiner is requested to 
express an opinion as to the etiology of 
the disability.  Specifically, the Board 
is seeking an opinion as to whether the 
veteran's tinnitus, if present, is related 
to or caused by noise exposure of the 
veteran during military service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



